DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.


Response to Amendment
The amendments filled March 16, 2022 have been entered. Claims 1-21 are currently pending. Claim 8 has been amended. Claim 21 has been added.

Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. Applicant notes Lippe et al. US 6171276 fails to teach a capacitance sensing and underlines a few sensor types Lippe provides as an example; however, at the end of the paragraph reproduced by applicant in the remarks/ arguments (and paragraph cited in the prior office action) Lippe specifically teaches a capacitive sensing method as being able to target distance (see col. 8, ll. 65-67 - “preferred method being capacitive or inductive sensing…”).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “distance capacitor” does not appear in the specification; however, the term is supported by the specification since the capacitor is able to determine the distance.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Hochfield et al. WO2017/109519 A1 (hereafter referred to as Hochfield) in view of Lippe et al. US 6171276 (hereafter referred to as Lippe).
Regarding claims 1 and 14, Hochfield discloses an antiseptic applicator (apparatus 110, Fig. 2; page 1, In.16-17 discloses an applicator capable of being an antiseptic applicator); comprising: 
-an applicator body (main body 114, Fig. 2) configured to store antiseptic solution (page 19, In 8-11  discloses the main body 114 contains and supports a reservoir (not shown) which contains a medical agent (which constitutes material for medical purposes) the apparatus is therefore capable of storing antiseptic solution; additionally page 12, In 16-17  disclose the medical “material may be fluid and more specifically a liquid albeit perhaps a viscous liquid such as a cream, paste, gel or foam"); 
-an antiseptic dispenser in communication with the applicator body (Figs. 2,3 - see dispenser as including pump assembly 162 and operative body 116 having aperture (not pictured); page 22, In 12-18 discloses "The pump arrangement 162 is operative to pump cosmetic or medical agent contained in the reservoir of the apparatus 110 of Figure 2. A conduit from the reservoir is operative to convey pumped cosmetic or medical agent to an aperture beside the electrode assembly 152 whereby cosmetic or medical agent is dispensed from the apparatus 110 of Figure 2"; additionally, page 19, In. 17-20 discloses "The distal end of the operative body 116 defines a substantially planar surface on which an electrode assembly 118 is mounted. The electrode assembly 118 is described below with reference to Figure 3 and subsequently in more detail with reference to Figure 4") in communication with the applicator body (page 22, In 12-18); and
- a capacitance sensing integrated circuit (electrode assembly 118, Fig. 2; page 24, In 8-10  discloses "Two forms of measurement are made: skin impedance measurement; and skin capacitance measurement") having one or more electrically coupled capacitors (electrode arrangement 184, Fig. 4; page 25, In 9-10 disclose "the electrodes of the second electrode arrangement 184 are operative as plate of a capacitor with the skin constituting the dielectric between the plates of the capacitor"), wherein the capacitance sensing integrated circuit is configured to determine a capacitance between the one or more capacitors and a human body (page 24, In 8-10; page 25, In 9-10; page 24, In 31-33 disclose 'The ARM Cortex M3 embedded processor 132 is further operative to determine a capacitance of the skin").
Hochfield fails to disclose without the one or more electrically coupled capacitors physically contacting the human body; and a second integrated circuit configured to: determine a distance between the one or more capacitors and the human body based on the capacitance, and determine that the antiseptic dispenser is contacting the human body based on the determined distance.
Lippe teaches an applicator for applying fluid with a proximity (or distance) sensor (abstract). Lippe teaches a device primary for injectable medications but discloses the device can be used for non-injected topical medications (Col 3 lines 45-55) thereby being drawn to same problem as Hochfield. Lippe teaches a proximity (or distance) sensor is able to compute the distance between the sensor and the skin (Col 7 line 49- Col 8 line 40, in particular Col. 7 lines 50-55) and that the sensor maybe contact free and a capacitance based sensor (Col 8 lines 49-67).  Lippe also teaches the sensor uses a processor (or circuit) in order to determine physical contact and distance (Col 12 lines 48-58).
It would have been obvious to one of ordinary skill in the art to use a contactless sensor and to have added a second circuit able to process the distance and contact as taught by Lippe to the device of Hochfield as Lippe teaches this prevents sensor damage and contamination while providing accurate delivery relevant information about the device location (Col 8 lines 49-56 and Col 2 lines 48-65).
Regarding claim 2 and 15, Hochfield discloses a communication circuit electrically connected to the capacitance sensing integrated circuit, wherein the communication circuit is configured to transmit data collected from the capacitance sensing integrated circuit (page 4 ln. 28-30 disclose a communication circuit and its ability to communicate with the device, additional further support and more specific examples are found on page 5).
Regarding claim 3 and 16, Hochfield discloses the communication circuit transmits the data via a technology selected from the group consisting wireless (Page 12 ln. 30- page 13 ln.1 discloses the data may be transmitted via wireless means). 
Regarding claim 4, Hochfield discloses an indicator (loudspeaker 140, Fig. 3) operatively coupled to the capacitance sensing integrated circuit (Fig. 3 - see loudspeaker 140 operatively coupled to electrode circuit; page 20, In 19-20 discloses the loudspeaker 140 is operative under control of the ARM Cortex M3 embedded processor 132), wherein the indicator is configured to provide indication (page 31, In 18-20 discloses the loudspeaker provides a message to the user in dependence on the operating profile and measurements made by the measurement apparatus) when the capacitance is approximately equal to or greater than a threshold capacitance (the apparatus of Hochfield is capable of indicating when the capacitance is approximately equal to or greater than a threshold capacitance as evidenced by page 3, In 25-28 - "The apparatus for topical application of material may be configured such that at least one of the actuating apparatus and the application apparatus is controlled in dependence on the property measured by the measurement apparatus and the operational data" and page 4, In 13-17 -"the processor may be operative to make a determination concerning use of the apparatus for topical application of material, such as in respect of timing and frequency of use, volume of material., to be applied or rate of application of material., and to inform the user accordingly").
Regarding claim 17, Hochfield discloses an indicator (LEDs 142 and page 20, In 22-27 discloses the LEDs are operative under control of the ARM Cortex M3 embedded processor 132), wherein the indicator is configured to provide indication (page 20, In 22-27 discloses the LED provides a message to the user in dependence on the operating profile and measurements made by the measurement apparatus) when the capacitance is approximately equal to or greater than a threshold capacitance (the apparatus of Hochfield is capable of indicating when the capacitance is approximately equal to or greater than a threshold capacitance as evidenced by page 3, In 25-28 - "The apparatus for topical application of material may be configured such that at least one of the actuating apparatus and the application apparatus is controlled in dependence on the property measured by the measurement apparatus and the operational data" and page 4, In 13-17 -"the processor may be operative to make a determination concerning use of the apparatus for topical application of material, such as in respect of timing and frequency of use, volume of material., to be applied or rate of application of material., and to inform the user accordingly").
Regarding claim 19, Hochfield discloses indicators (LEDs 142 and page 20, In 22-27 discloses the LEDs are operative under control of the ARM Cortex M3 embedded processor 132).
Claims 5, 8-10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Hochfield et al. WO2017/109519 A1 (hereafter referred to as Hochfield) in view of Lippe et al. US 6171276 (hereafter referred to as Lippe) and in further view of Miller et al. US 2016/0030233 A1 (hereafter referred to as Miller).
Regarding claims 5 and 18, Hochfield discloses a timer (page 19, In 33 - page 20, In 1 – discloses "The ARM Cortex M3 embedded processor 132 comprises integral components such as timers" and page 4, In 13-15 discloses "the processor may be operative to make a determination concerning use of the apparatus for topical application of material, such as in respect of timing and frequency of use"). Hochfield and Lippe fail to specifically teach wherein said timer is configured to determine an amount of time when the capacitance is approximately equal to or greater than a threshold capacitance. 
Miller teaches a medical device used for fluid delivery there by being in the same field of endeavor as Hochfield. Miller device (105, Fig.1) teaches a "cooling human skin located in a periorbital region of a human face to reduce swelling thereof due to periorbital edema" in [0008]. The device having a body (fluid reservoir 155, Fig. 1) for storage of a solution taught by [0029] - "A fluid reservoir 155 storing the fluid". A dispenser configured to dispense said solution taught by [0029] - "interface 115 may receive the fluid from the fluid reservoir 155 and may include one or more ' discharge openings 160 configured to dispense the fluid onto the surface 110". Sensor (interface contact element 165, Fig. 1). Miller further teaches wherein said sensor and timer (tuning element 140, Fig. 1) are configured to determine an amount of time of contact in [0025] - "The localized cooling device 105 may include a timing element 140 configured to provide time information associated with the use of the localized cooling device and components thereof. The localized cooling device 105 may include an interface contact element 165 configured to determine when the cooling interface 115 is in contact with the surface 110". Miller additionally teaches in [0016] -"Non-limiting examples of a surface 110 may include, the skin of a living being, such as human skin". The device of Miller inherently uses a threshold value for comparison, further, contact sensors having capacitors are standard in the art). 
It would have been obvious to a person having ordinary skill in the art  before the effective filing date  to have employed the timer configuration of Miller within the applicator and capacitor sensing circuit of Hochfield and Lippe, thereby arriving at an amount of time when the capacitance is approximately equal to or greater than a threshold capacitance in order to properly monitor the amount of time during which the applicator is used, resulting in more accurate health records leading to better health outcomes.
Regarding claims 8 and 9, Hochfield discloses an antiseptic applicator (apparatus 110, Fig. 2; page 1, In.16-17 discloses an applicator capable of being an antiseptic applicator); comprising: 
-an applicator body (main body 114, Fig. 2) configured to store antiseptic solution (page 19, In 8-11  discloses the main body 114 contains and supports a reservoir (not shown) which contains a medical agent (which constitutes material for medical purposes) the apparatus is therefore capable of storing antiseptic solution; additionally page 12, In 16-17  disclose the medical “material may be fluid and more specifically a liquid albeit perhaps a viscous liquid such as a cream, paste, gel or foam"); 
-an antiseptic dispenser in communication with the applicator body (Figs. 2,3 - see dispenser as including pump assembly 162 and operative body 116 having aperture (not pictured); page 22, In 12-18 discloses "The pump arrangement 162 is operative to pump cosmetic or medical agent contained in the reservoir of the apparatus 110 of Figure 2. A conduit from the reservoir is operative to convey pumped cosmetic or medical agent to an aperture beside the electrode assembly 152 whereby cosmetic or medical agent is dispensed from the apparatus 110 of Figure 2"; additionally, page 19, In. 17-20 discloses "The distal end of the operative body 116 defines a substantially planar surface on which an electrode assembly 118 is mounted. The electrode assembly 118 is described below with reference to Figure 3 and subsequently in more detail with reference to Figure 4") in communication with the applicator body (page 22, In 12-18); and
- a capacitance sensing integrated circuit (electrode assembly 118, Fig. 2; page 24, In 8-10  discloses "Two forms of measurement are made: skin impedance measurement; and skin capacitance measurement") having one or more electrically coupled capacitors (electrode arrangement 184, Fig. 4; page 25, In 9-10 disclose "the electrodes of the second electrode arrangement 184 are operative as plate of a capacitor with the skin constituting the dielectric between the plates of the capacitor"), wherein the capacitance sensing integrated circuit is configured to determine a capacitance between the one or more capacitors and a human body (page 24, In 8-10; page 25, In 9-10; page 24, In 31-33 disclose 'The ARM Cortex M3 embedded processor 132 is further operative to determine a capacitance of the skin").
Hochfield discloses this device leads to an improved method of application (page 2 lines 7-8)  and a method of applying the material, receiving and controlling application based on the data thereby measuring and comparing (page 14 ln. 25 through page 15 ln. 2). 
Hochfield fails to disclose without the one or more electrically coupled capacitors physically contacting the human body; and determining a distance between the one or more capacitors and the human body based on the capacitance.
Lippe teaches an applicator for applying fluid with a proximity (or distance) sensor (abstract). Lippe teaches a device primary for injectable medications but discloses the device can be used for non-injected topical medications (Col 3 lines 45-55) thereby being drawn to same problem as Hochfield. Lippe teaches a proximity (or distance) sensor is able to compute the distance between the sensor and the skin ( Col 7 line 49- Col 8 line 40, in particular Col. 7 lines 50-55) and that the sensor maybe contact free  and a capacitance based sensor (Col 8 lines 49-67).  Lippe also teaches the sensor uses a processor (or circuit) in order to determine physical contact and distance (Col 12 lines 48-58).
It would have been obvious to one of ordinary skill in the art to used contact less sensor and to have added a second circuit able to process the distance and contact as taught by Lippe to the device of Hochfield as Lippe teaches this prevents sensor damage and contamination while providing accurate delivery relevant information about the device location (Col 8 lines 49-56 and Col 2 lines 48-65).

Hochfield and Lippe fail to disclose triggering a timer to record an amount of time when the capacitance is approximately greater than or equal to a threshold capacitance; and terminating the timer when the capacitance falls below the threshold capacitance per claim 8 and transmitting the recorded amount of time per claim 9.
Miller teaches a medical device used for fluid delivery there by being in the same field of endeavor as Hochfield. Miller device (105, Fig.1) teaches a "cooling human skin located in a periorbital region of a human face to reduce swelling thereof due to periorbital edema" in [0008]. The device having a body (fluid reservoir 155, Fig. 1) for storage of a solution taught by [0029] - "A fluid reservoir 155 storing the fluid". A dispenser configured to dispense said solution taught by [0029] - "interface 115 may receive the fluid from the fluid reservoir 155 and may include one or more discharge openings 160 configured to dispense the fluid onto the surface 110". Sensor (interface contact element 165, Fig. 1). Miller further teaches wherein said sensor and timer (tuning element 140, Fig. 1) are configured to determine an amount of time of contact in [0025] - "The localized cooling device 105 may include a timing element 140 configured to provide time information associated with the use of the localized cooling device and components thereof. The localized cooling device 105 may include an interface contact element 165 configured to determine when the cooling interface 115 is in contact with the surface 110". Miller additionally teaches in [0016] -"Non-limiting examples of a surface 110 may include, the skin of a living being, such as human skin". The device of Miller inherently uses a threshold value for comparison, further, contact sensors having capacitors are standard in the art).  Miller teaches the timer is started in response to activation thereby resulting in a triggering step [0044]. Miller also teaches the timer will stop in response to the end of the use as indicated by [0025] by being able to determine the length of contact. Miller further discloses the timer transmits data about the length of time based on the alarms that respond based on the timer’s data which indicates a transmission of data to trigger the alarm [0026].
It would have been obvious to a person having ordinary skill in the art  before the effective filing date to have employed the timer configuration in inherent method steps of using said timer of Miller within the applicator and capacitor sensing circuit of Hochfield, thereby arriving at an amount of time when the capacitance is approximately equal to or greater than a threshold capacitance in order to properly monitor the amount of time during which the applicator is used, resulting in more accurate health records leading to better health outcomes.
Regarding claim 10, Hochfield discloses indicators (LEDs 142 and page 20, In 22-27 discloses the LEDs are operative under control of the ARM Cortex M3 embedded processor 132), wherein a first indicator response to when the capacitance is approximately equal to or greater than a threshold capacitance (the apparatus of Hochfield is capable of indicating (or comparing) when the capacitance is approximately equal to or greater than a threshold capacitance as evidenced by page 3, In 25-28 - "The apparatus for topical application of material may be configured such that at least one of the actuating apparatus and the application apparatus is controlled in dependence on the property measured by the measurement apparatus and the operational data" and page 4, In 13-17 -"the processor may be operative to make a determination concerning use of the apparatus for topical application of material, such as in respect of timing and frequency of use, volume of material., to be applied or rate of application of material., and to inform the user accordingly").
Hochfield fails to disclose a second indicator is turned on after the recording time exceeded a predetermined duration.
Miller teaches a medical device used for fluid delivery there by being in the same field of endeavor as Hochfield. Miller device (105, Fig.1) teaches a "cooling human skin located in a periorbital region of a human face to reduce swelling thereof due to periorbital edema" in [0008]. The device having a body (fluid reservoir 155, Fig. 1) for storage of a solution taught by [0029] - "A fluid reservoir 155 storing the fluid". A dispenser configured to dispense said solution taught by [0029] - "interface 115 may receive the fluid from the fluid reservoir 155 and may include one or more discharge openings 160 configured to dispense the fluid onto the surface 110". Sensor (interface contact element 165, Fig. 1). Miller further teaches wherein said sensor and timer (tuning element 140, Fig. 1) are configured to determine an amount of time of contact in [0025] - "The localized cooling device 105 may include a timing element 140 configured to provide time information associated with the use of the localized cooling device and components thereof. The localized cooling device 105 may include an interface contact element 165 configured to determine when the cooling interface 115 is in contact with the surface 110". Miller additionally teaches in [0016] -"Non-limiting examples of a surface 110 may include, the skin of a living being, such as human skin". The device of Miller inherently uses a threshold value for comparison, further, contact sensors having capacitors are standard in the art).  Miller teaches the timer is started in response to activation thereby resulting in a triggering step [0044]. Miller also teaches the timer will stop in response to the end of the use as indicated by [0025] by being able to determine the length of contact. Miller further discloses the timer transmits data about the length of time based on the alarms that respond based on the timer’s data which indicates a transmission of data to trigger the alarm [0026].
It would have been obvious to a person having ordinary skill in the art  before the effective filing date to have employed the timer configuration  and resulting alarm function and the inherent method steps of using said timer of Miller within the applicator and capacitor sensing circuit of Hochfield in order to properly monitor the amount of time during which the applicator is used and prevent injuries associated with prolonged use, resulting in more accurate health records leading to better health outcomes.
 Regarding claim 20, Hochfield discloses indicators (LEDs 142 and page 20, In 22-27 discloses the LEDs are operative under control of the ARM Cortex M3 embedded processor 132), wherein an indicator response to when the capacitance is approximately equal to or greater than a threshold capacitance (the apparatus of Hochfield is capable of indicating when the capacitance is approximately equal to or greater than a threshold capacitance as evidenced by page 3, In 25-28 - "The apparatus for topical application of material may be configured such that at least one of the actuating apparatus and the application apparatus is controlled in dependence on the property measured by the measurement apparatus and the operational data" and page 4, In 13-17 -"the processor may be operative to make a determination concerning use of the apparatus for topical application of material, such as in respect of timing and frequency of use, volume of material., to be applied or rate of application of material., and to inform the user accordingly").
Hochfield and Lippe fails to disclose a second indicator is turned on after the recording time exceeded a predetermined duration.
Miller teaches a medical device used for fluid delivery there by being in the same field of endeavor as Hochfield. Miller device (105, Fig.1) teaches a "cooling human skin located in a periorbital region of a human face to reduce swelling thereof due to periorbital edema" in [0008]. The device having a body (fluid reservoir 155, Fig. 1) for storage of a solution taught by [0029] - "A fluid reservoir 155 storing the fluid". A dispenser configured to dispense said solution taught by [0029] - "interface 115 may receive the fluid from the fluid reservoir 155 and may include one or more discharge openings 160 configured to dispense the fluid onto the surface 110". Sensor (interface contact element 165, Fig. 1). Miller further teaches wherein said sensor and timer (tuning element 140, Fig. 1) are configured to determine an amount of time of contact in [0025] - "The localized cooling device 105 may include a timing element 140 configured to provide time information associated with the use of the localized cooling device and components thereof. The localized cooling device 105 may include an interface contact element 165 configured to determine when the cooling interface 115 is in contact with the surface 110". Miller additionally teaches in [0016] -"Non-limiting examples of a surface 110 may include, the skin of a living being, such as human skin". The device of Miller inherently uses a threshold value for comparison, further, contact sensors having capacitors are standard in the art).  Miller teaches the timer is started in response to activation thereby resulting in a triggering step [0044]. Miller also teaches the timer will stop in response to the end of the use as indicated by [0025] by being able to determine the length of contact. Miller further discloses the timer transmits data about the length of time based on the alarms that respond based on the timer’s data which indicates a transmission of data to trigger the alarm [0026].
It would have been obvious to a person having ordinary skill in the art  before the effective filing date to have employed the timer configuration  and resulting alarm function and the inherent method steps of using said timer of Miller within the applicator and capacitor sensing circuit of Hochfield in order to properly monitor the amount of time during which the applicator is used and prevent injuries associated with prolonged use, resulting in more accurate health records leading to better health outcomes.

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by Hochfield et al. WO2017/109519 A1 (hereafter referred to as Hochfield) in view of Lippe et al. US 6171276 (hereafter referred to as Lippe) and in further view of Davis et al. US 2015/0134357 A1.
Regarding claims 6 and 7, Hochfield \and Lippe fail to teach an accelerometer configured to detect a motion of the antiseptic applicator per claim 6 and that the accelerometer includes a damping mass including a piezoelectric, a piezoresistive, a capacitive, or a micro- electromechanical component per claim 7.
Davis teaches an antiseptic applicator (hygiene dispensers 208, Fig. 3A) thereby being in a related field of endeavor as Hochfield. Davis’ applicator has sensing circuitry (printed circuit board (PCB1450, Fig. 14A: para 1012,11 - "the PCB 450 can include an LCD screen 452, an LCD control button 454, an accelerometer 456, an antenna 458, inputs 460, a microprocessor 462, and a battery 464”), wherein data generated from said sensing circuitry is stored and analyzed (para [0123] - "PCB 450 can include an antenna 458, which can be configured to wirelessly transmit or receive hand hygiene information via any wireless transmission protocol"; para [0126] -"the accelerometer data can be stored in a database and can be used to identify work and motion patterns"). Davis further teaches wherein the sensing circuitry includes an accelerometer (accelerometer 456, Fig. 14A) configured to detect a motion of the antiseptic applicator (para [0123] - "The PCB 450 may also include the accelerometer 456 for detecting motion of the hand hygiene dispenser"). Davis teaches the accelerometer includes a damping mass including a piezoelectric, a piezoresistive, a capacitive, or a microelectromechanical component ( [0124] - "The accelerometer 456 can include various components for converting mechanical motion to electrical signals, such as piezoelectric, piezoresistive, and capacitive components”).
It would have been obvious to a person having ordinary skill in the art to have employed the accelerometer as taught by Davis within the applicator of Miller in order to better record movement parameters of the applicator, thereby more thoroughly defining the usage parameters of the device for better configuration of the applicator.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Hochfield et al. WO2017/109519 A1 (hereafter referred to as Hochfield) in view of Lippe et al. US 6171276 (hereafter referred to as Lippe) and in further view of Miller et al. US 2016/0030233 A1 (hereafter referred to as Miller) and in further view of Davis et al. US 2015/0134357 A1.
Regarding claims 11 and 12, Hochfield discloses indicators (LEDs 142 and page 20, In 22-27 discloses the LEDs are operative under control of the ARM Cortex M3 embedded processor 132), wherein a first indicator response to when the capacitance is approximately equal to or greater than a threshold capacitance (the apparatus of Hochfield is capable of indicating when the capacitance is approximately equal to or greater than a threshold capacitance as evidenced by page 3, In 25-28 - "The apparatus for topical application of material may be configured such that at least one of the actuating apparatus and the application apparatus is controlled in dependence on the property measured by the measurement apparatus and the operational data" and page 4, In 13-17 -"the processor may be operative to make a determination concerning use of the apparatus for topical application of material, such as in respect of timing and frequency of use, volume of material., to be applied or rate of application of material., and to inform the user accordingly").
Hochfield and Lippe fail to disclose a second indicator is turned on after the recording time exceeded a predetermined duration.
Miller teaches a medical device used for fluid delivery there by being in the same field of endeavor as Hochfield. Miller device (105, Fig.1) teaches a "cooling human skin located in a periorbital region of a human face to reduce swelling thereof due to periorbital edema" in [0008]. The device having a body (fluid reservoir 155, Fig. 1) for storage of a solution taught by [0029] - "A fluid reservoir 155 storing the fluid". A dispenser configured to dispense said solution taught by [0029] - "interface 115 may receive the fluid from the fluid reservoir 155 and may include one or more discharge openings 160 configured to dispense the fluid onto the surface 110". Sensor (interface contact element 165, Fig. 1). Miller further teaches wherein said sensor and timer (tuning element 140, Fig. 1) are configured to determine an amount of time of contact in [0025] - "The localized cooling device 105 may include a timing element 140 configured to provide time information associated with the use of the localized cooling device and components thereof. The localized cooling device 105 may include an interface contact element 165 configured to determine when the cooling interface 115 is in contact with the surface 110". Miller additionally teaches in [0016] -"Non-limiting examples of a surface 110 may include, the skin of a living being, such as human skin". The device of Miller inherently uses a threshold value for comparison, further, contact sensors having capacitors are standard in the art).  Miller teaches the timer is started in response to activation thereby resulting in a triggering step [0044]. Miller also teaches the timer will stop in response to the end of the use as indicated by [0025] by being able to determine the length of contact. Miller further discloses the timer transmits data about the length of time based on the alarms that respond based on the timer’s data which indicates a transmission of data to trigger the alarm [0026].
It would have been obvious to a person having ordinary skill in the art  before the effective filing date to have employed the timer configuration  and resulting alarm function and the inherent method steps of using said timer of Miller within the applicator and capacitor sensing circuit of Hochfield in order to properly monitor the amount of time during which the applicator is used and prevent injuries associated with prolonged use, resulting in more accurate health records leading to better health outcomes.
 	Hochfield, Lippe and Miller fails to teach the detection of scrubbing motion per claim 11 and more particularly a circular motion per claim 12.
 Davis teaches an antiseptic applicator (hygiene dispensers 208, Fig. 3A) thereby being in a related field of endeavor as Hochfield. Davis’ applicator has sensing circuitry (printed circuit board (PCB1450, Fig. 14A: para 1012,11 - "the PCB 450 can include an LCD screen 452, an LCD control button 454, an accelerometer 456, an antenna 458, inputs 460, a microprocessor 462, and a battery 464”), wherein data generated from said sensing circuitry is stored and analyzed (para [0123] - "PCB 450 can include an antenna 458, which can be configured to wirelessly transmit or receive hand hygiene information via any wireless transmission protocol"; para [0126] -"the accelerometer data can be stored in a database and can be used to identify work and motion patterns"). Davis further teaches wherein the sensing circuitry includes an accelerometer (accelerometer 456, Fig. 14A) configured to detect a motion of the antiseptic applicator (para [0123] - "The PCB 450 may also include the accelerometer 456 for detecting motion of the hand hygiene dispenser"). 
Per Applicant on page 17 [0077] of the original specification “an the accelerometer 1004 may detect a circular scrubbing motion of the antiseptic applicator 12” therefore the accelerometer of Davis will also be able to detect circular motion even though it is not specifically mentioned.
It would have been obvious to a person having ordinary skill in the art to have employed the accelerometer as taught by Davis within the applicator of Miller in order to better record movement parameters of the applicator, thereby more thoroughly defining the usage parameters of the device for better configuration of the applicator.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over by Hochfield et al. WO2017/109519 A1 (hereafter referred to as Hochfield) in view of Lippe et al. US 6171276 (hereafter referred to as Lippe) and in further view of Krumhar et al. US 5096813 (hereafter referred to as Krumhar).

	Regarding claim 21, Hochfield and Lippe fail to teach the device further comprising a color-changing element configured to indicate a duration of exposure to air.
Krumhar teaches a medical device packaging system there by being drawn to the solve the same problem of the device being exposed to air. Krumhar teaches packaged medical device with a color changeable element that changes color when exposed to air in order to provide a visual indication that the packaging has been compromised (abstract and Col 2 line 55-Col. 3 line 18 which teaches the color change can happen after a set exposure time and the element’s utility). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a color changing sensor when exposed to air to detect a defect in the product packaging indicating sterility might be compromised prior to use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781         

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781